UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One): x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 1-14365 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: EL PASO CORPORATION RETIREMENT SAVINGS PLAN (Full title of the Plan) (herein referred to as the "Plan") B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: EL PASO CORPORATION (Name of the issuer of the securities held pursuant to the Plan) (herein referred to as the "Company") 1001 Louisiana Street Houston, Texas 77002 El Paso Corporation Retirement Savings Plan Financial Statements and Supplemental Schedule December31, 2010 and 2009 and For the Year Ended December 31, 2010 El Paso Corporation Retirement Savings Plan Table of Contents Page(s) Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 Notes to the Financial Statements 4-12 Supplemental Schedule Schedule H, Line 4(i) – Schedule of Assets (Held at End of Year) 13 Signature 14 Table of Contents Report of Independent Registered Public Accounting Firm Plan Administrator El Paso Corporation Retirement Savings Plan We have audited the accompanying statements of net assets available for benefits of the El Paso Corporation Retirement Savings Plan as of December31, 2010 and 2009, and the related statement of changes in net assets available for benefits for the year ended December 31, 2010. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Plan’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan at December 31, 2010 and 2009, and the changes in its net assets available for benefits for the year ended December 31, 2010, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole. The accompanying supplemental schedule of assets (held at end of year) as of December 31, 2010, is presented for purposes of additional analysis and is not a required part of the financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in our audits of the financial statements and, in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. /s/Ernst & Young LLP Houston, Texas June 15, 2011 1 Table of Contents El Paso Corporation Retirement Savings Plan Statements of Net Assets Available for Benefits (In thousands) December 31, Assets Investments (at fair value) $ $ Cash - Receivables Employer contribution Notes receivable from participants Dividend income 99 Total receivables Total assets Liabilities Accrued expenses Total liabilities Net assets reflecting investments at fair value Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) ) Net assets available for benefits $ $ See accompanying notes. 2 Table of Contents El Paso Corporation Retirement Savings Plan Statement of Changes in Net Assets Available for Benefits Year Ended December 31, 2010 (In thousands) Additions Investment income Net appreciation in fair value of investments $ Dividends Interest Total investment income Interest on notes receivable from participants Other income Contributions Employer Participant Total contributions Total additions Deductions Benefits paid to participants Administrative expenses Total deductions Net increase in net assets available for benefits Net assets available for benefits Beginning of year End of year $ See accompanying notes. 3 Table of Contents El Paso Corporation Retirement Savings Plan Notes to Financial Statements 1. Description of Plan The following description of the El Paso Corporation Retirement Savings Plan (the Plan) provides general information about the Plan’s provisions in effect for the plan years ended December 31, 2010 and 2009.Participants should refer to the Plan document and summary plan description for a more complete description of the Plan’s provisions. General The Plan is a defined contribution plan covering certain employees of El Paso Corporation (the Company) and its participating subsidiaries. The El Paso Corporation Retirement Savings Plan Committee (the Committee) is responsible for the general administration of the Plan as described in the Plan document. JPMorgan Chase Bank, N.A. (JPMorgan) is the trustee of the Plan. JPMorgan Retirement Plan Services is the recordkeeper for the Plan. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA). Eligibility Individuals, with the exception of non-resident aliens, certain foreign nationals, leased employees, employees covered under a collective bargaining agreement and individuals treated as non-employees for payroll taxpurposes, are eligible employees and become participants in the Plan immediately upon employment with the Company. Contributions A participant may elect to contribute (on a before-tax, after-tax, or Roth basis) up to 50 percent of his or her eligible compensation.A participant may increase or decrease his or her contribution elections or make changes to his or her investment options at any time.In addition, participants who have attained age 50 are eligible to contribute additional before-tax or Roth contributions that may exceed normal Plan limits.Participants may also rollover distributions from other qualified plans into the Plan. Individuals who become eligible employees are automatically enrolled into the Plan with a before-tax contribution amount of two percent of their eligible compensation excluding bonus earnings.These contributions are invested in age-appropriate SmartRetirement Funds. Within 30 days of eligibility, the participant can choose to “opt out” of the Plan, elect a contribution amount other than two percent, or elect other investment options. The Company makes matching contributions that are allocated in the same manner as that of the participant’s elective contributions. The Company matching contributions are equal to 75 percent of the participant’s contributions up to a maximum level of six percent of the participant’s eligible compensation. The Company may also make additional matching contributions for any plan year, which are determined and contributed after the end of such plan year. These additional matching contributions are made at the sole discretion of the Company.Company matching contributions are generally made in cash, although the Company may elect to make matching contributions in Company stock. The Company made an additional discretionary matching contribution of $17 million in Company stock in February 2011 for the 2010 plan year.Participants have the option to immediately redirect the matching contributions made in Company stock to investments of their choice. All contributions are subject to certain limitations of the Internal Revenue Code (the Code). 4 Table of Contents Participant Accounts Each participant’s account is credited with the participant’s contributions, the Company’s matching contributions, and the participant’s share of net earnings or losses from his or her respective elected investment funds under the Plan and is charged with an allocation of administrative expenses. Vesting A participant’s interest in his or her account is fully vested at all times. Payment of Benefits Upon separation from service with the Company due to death, disability, retirement or termination, a participant whose account balance exceeds $1,000 may elect to receive a lump-sum distribution, a deferred lump-sum distribution or installment payments on a quarterly or annual basis. A participant may receive installments or defer his or her distributions over a period that ends on or before April 1 of the year following the calendar year in which the participant attains age 70-1/2.A participant whose account balance is $1,000 or less and has not commenced receiving installment payments will automatically receive an immediate lump-sum distribution equal to his or her account balance. Participant Loans Participants may obtain a loan against the balance of his or her account. To obtain a loan, the participant must have a total account balance of at least $2,000.Loan amounts can range from $1,000 to $50,000 but may not be more than 50 percent of the total balance in the participant’s account.The $50,000 limit is reduced by the participant’s highest outstanding loan balance during the preceding 12-month period.A participant may not have more than two loans outstanding at any point in time.Participants may not borrow amounts held in an IRA account, Roth account, or Roth rollover account.The interest rate on a loan is fixed and is calculated at the prime rate for the month in which the loan is requested, as published in the Wall Street Journal, plus one percent.The repayment period varies from one to five years on a general loan and up to 15 years on a new home loan. There is a one-time $50 loan origination fee per loan. If a participant terminates employment with the Company, he or she may continue to make loan payments through a pre-authorized check agreement.If the loan is not repaid, it will automatically be treated as a taxable distribution to the participant. Withdrawals Under certain circumstances, a participant may request a hardship withdrawal for an immediate financial need relating to medical or funeral and burial expenses.Hardship withdrawals are strictly regulated by the Internal Revenue Service (IRS) and a participant must exhaust all available loan options and available Plan distributions prior to requesting a hardship withdrawal. In-service withdrawals are also available in certain limited circumstances. Investment in Company Stock The Plan has certain investments in the common stock of the Company through its Company Stock Fund, which is an investment option mandated by the terms of the Plan. The Plan limits the amount participants can invest in the Company Stock Fund to encourage diversification of accounts. Each payroll period, a participant can direct up to a maximum of 25 percent of his or her contributions in the Company Stock Fund.In addition, a participant may not transfer amounts from other investment funds into the Company Stock Fund to the extent the transfer would result in more than 25 percent of the participant’s total account balance being invested in the Company Stock Fund.If a participant elects a transfer that would result in more than 25 percent of his or her total account being invested in the Company Stock Fund, the election will only be given effect to the extent possible, without exceeding the 25 percent limit. 5 Table of Contents Each participant is entitled to exercise voting rights attributable to the shares allocated to his or her account and is notified by the Company prior to the time that such rights may be exercised.The trustee is not permitted to vote any allocated shares for which instructions have not been given by a participant. The trustee votes any unallocated shares in the same proportion as those shares that were allocated, unless the Committee directs the trustee otherwise.Participants have the same voting rights in the event of a tender or exchange offer. 2.Basis of Accounting and Summary of Significant Accounting Policies Basis of Accounting The financial statements of the Plan are prepared on the accrual basis of accounting. Use of Estimates The preparation of financial statements in conformity with United States generally accepted accounting principles requires management to make estimates that affect the amounts reported in the Plan’s financial statements and the related disclosures.Actual results can differ from those estimates. Valuation of Investments Investments held by the Plan are stated at fair value.The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price).See Note 4 for discussion of fair value measurements. Investment contracts held by the Plan are reported at fair value in the statements of net assets available for benefits.In addition, the statements of net assets available for benefits present the contract value of fully benefit-responsive investment contracts.Contract value is the amount participants would receive if they were to initiate transfers or withdrawals under the terms of the Plan.Accordingly, the statement of changes in net assets available for benefits reflects changes in the value of these investments at contract value (instead of at fair value).See Note 3 for discussion of investment contracts. Investment Income Interest income from investments is recorded as earned on an accrual basis. Dividend income is recorded on the ex-dividend date. Purchases and Sales Purchases and sales of securities are reflected on a trade-date basis. The basis of securities sold is determined by average cost. Payment of Benefits Benefits are recorded when paid. 6 Table of Contents Notes Receivable from Participants In 2010, the Plan adopted new guidance on the reporting of participant loans by defined contribution pension plans.The guidance requires participant loans to be measured at their unpaid principal balance plus any accrued unpaid interest and classified as notes receivable from participants.Previously, loans were measured at fair value and classified as investments.The guidance has been applied for all periods presented. Adoption of this guidance did not change the value of participant loans from the amount previously reported as of December 31, 2009. Interest income on notes receivable from participants is recorded when it is earned on an accrual basis. Related fees are recorded as administrative expenses and are expensed when they are incurred. No allowance for credit losses has been recorded as of December 31, 2010 or 2009. If a participant ceases to make loan repayments and the plan administrator deems the participant loan to be a distribution, the participant loan balance is reduced and a benefit payment is recorded. Administrative Expenses Administrative expenses include participant recordkeeping and trustee fees, loan origination fees, and certain professional fees incurred and paid by the Plan. In addition, expenses directly relating to the purchase, sale, or transfer of the Plan’s investments are charged to the particular investment fund to which the expense relates. These expenses are shown as administrative expenses in the Plan’s financial statements.Certain administrative expenses of the Plan are paid by the Company. Risks and Uncertainties The Plan invests in investment securities that are exposed to various risks, such as interest rate risk, market risk and credit risk. Due to the level of risk associated with these securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term, and that those changes could have a material effect on the amounts reported in the statements of net assets available for benefits and on participants’ account balances. New Accounting Pronouncements Issued But Not Yet Adopted In January 2010, the Financial Accounting Standards Board (FASB) issued an update on the guidance for fair value measurements and disclosures which, among other items requires new disclosures effective in 2011 related to purchases, sales, issuances and settlements of certain assets and liabilities on a gross basis.The impact of this updated accounting standard is not expected to have an effect on the Plan’s statements of net assets available for benefits or the statement of changes in net assets available for benefits, as the changes are related to the fair value measurement footnote disclosures. In May 2011, the FASB issued further updates on the guidance for fair value measurements and disclosures which, among other items requires additional clarifying disclosures effective in 2012 related to information about certain assets and liabilities. The impact of this updated accounting standard is not expected to have a material impact on the Plan’s statements of net assets available for benefits or the statement of changes in net assets available for benefits. 7 Table of Contents 3. Investment Contracts The Plan, through its Stable Value Fund (the Fund), holds investments in common/collective trusts. To reduce the risk of market losses on these investments, the Fund enters into synthetic investment contracts (which consist of common/collective trusts and wrapper contracts) with financial institutions and insurance companies.Synthetic investment contracts enable participants to transact at the investments’ contract value by protecting the principal amount invested over a specified period of time. The assets underlying the investment contracts are owned by the Plan. These investment contracts are fully benefit-responsive and an adjustment of these contracts to their contract value is reflected in the statements of net assets available for benefits. Contract value represents the original cost of the contract, plus interest (based upon the crediting rates of the underlying contracts) and deposits, reduced by administrative fees, transfers out, and withdrawals. The Plan’s investments that are covered by the synthetic investment contracts earn interest at interest crediting rates that typically reset on a monthly or quarterly basis.These interest crediting rates use a formula that is based on the characteristics of the underlying fixed income portfolio.The minimum interest crediting rate for all investment contracts is zero percent.Factors that can influence the future average crediting rates are (i) the level of market interest rates; (ii) the amount and timing of participant contributions, transfers and withdrawals in or out of the investment contract; (iii) the investment returns generated by the fixed income investments that underlie the investment contracts; or (iv) the duration of the investments underlying the investment contracts.The crediting rate formula amortizes the market value gains and losses over the duration of the underlying investments.The resulting gains and losses in the fair value of the underlying investments relative to the contract value are reported in the statements of net assets available for benefits as an adjustment from fair value to contract value for fully benefit-responsive investment contracts. For the Plan’s investments covered by synthetic investment contracts, the average yield earned by the Plan and the average yield earned by the Plan adjusted for actual interest credited to participants at December 31, 2010 and 2009 is as follows: (Percent) Average yield earned by the Plan(1) Average yield earned by the Plan adjusted for actual interest credited to participants (2) (1)This is the average yield earned by the Plan (which may differ from the interest rate credited to participants in the Plan).This average yield is calculated by dividing the yield to maturity (an estimate of annualized earnings) of the Fund on December 31, 2010 (irrespective of the interest rate credited to participants in the Fund) by the fair value of all investments in the Fund. (2)This is the average yield earned by the Plan with an adjustment to reflect the actual interest rate credited to participants in the Plan.This average yield is calculated by dividing the interest crediting rate (an estimate of annualized earnings) credited to participants on December 31, 2010 (irrespective of the actual earnings of the investments in the Fund) by the fair value of all investments in the Fund. Under certain events, the amounts withdrawn from investment contracts may be payable at fair value rather than contract value.These events include termination of the Plan, a material adverse change to the provisions of the Plan, if the employer elects to withdraw from an investment contract or if the terms of a successor plan do not meet the contract issuer’s criteria for the issuance of a similar contract.Based upon experience to date, the Company does not believe these events are probable of occurring. In some cases, an investment contract issuer may terminate a contract with the Plan and settle at an amount different than the contract value.Examples of these events include the Plan’s loss of its qualified status, material breaches of responsibilities that are not cured or material and adverse changes to the provisions of the Plan.The Company is not aware of any events that would cause the Plan to terminate its investment contracts. 8 Table of Contents 4. Fair Value Measurements Investments held by the Plan are carried at fair value.These fair values are determined using various methods, which are impacted by a number of factors, including the availability of observable market data over the contractual term of the underlying assets. For some of the Plan’s assets, fair value is determined based on directly observable market data or data available for similar assets in similar markets. For other assets, the fair value may be determined based on these inputs as well as other assumptions related to estimates of these assets, such as the creditworthiness of the issuer. The Plan’s assets are separated into three levels (Levels 1, 2 and 3) based on the Plan’s assessment of the availability of observable market data and the significance of non-observable data used to determine the fair value of the Plan’s assets. The Plan’s assessment of an asset can change over time based on the maturity or liquidity of the asset, which could result in a change in the classification of the assets between levels.There were no such changes in classification for the year ended December 31, 2010.The fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement.Valuation techniques used maximize the use of observable inputs and minimize the use of unobservable inputs. Each of these levels and the Plan’s corresponding assets classified by level are further described below: ● Level 1 assets’ fair values are based on quoted prices in actively traded markets. Included in this level are mutual funds and common stock whose fair values are determined using the quoted prices of these assets. ● Level 2 assets’ fair values are primarily based on pricing data representative of quoted prices for similar assets in active markets (or identical assets in less active markets). Included in this level are common/collective trusts whose fair values are based on the net asset value as reported by the issuer, which is determined based on the fair value of the underlying securities as of the valuation date. ● Level 3 assets’ fair values are partially calculated using pricing data that is similar to Level 2 above and valuation techniques that require inputs that are both significant to the fair value measurement and unobservable. Included in this level are wrapper contracts.Wrapper contracts provide market and cash flow protection of the underlying common/collective trusts, which are included in Level 2 above.The fair value of the wrapper contracts is determined by calculating the present value of the difference between fees being paid for the wrapper and future fees that would be paid for a similar market-based wrapper.The present value of this difference is calculated using a swap yield curve that is based on the duration of the contract and adjusted for the credit quality rating of the contract issuer. The methods described above may produce a fair value that may not be indicative of net realizable value or reflective of future fair values.Furthermore, while the Plan believes its valuation techniques are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in different fair value measurements at the reporting date.There have been no changes in the methodologies used at December 31, 2010 and 2009. 9 Table of Contents Listed below are the fair values of the Plan’s assets that are recorded at fair value classified in each level at December 31, 2010 and 2009 (in thousands): December 31, 2010 Level 1 Level 2 Level 3 Total Exchange traded mutual funds: Equity $ $
